        ••cJWC..

            AO 24~B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 ofl


    I                                           UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA
'/
I
                                 United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                 v.                                       (For Offenses Committed On or After November I, 1987)


                               Juan Carlos Perete-Albarran                                CaseNumber: 3:19-mj-23163

                                                                                          Jeremy D Warren
                                                                                          Defendant's Attorney


           REGISTRATION NO. 88013298                                                                                         FILED
           THE DEFENDANT:
            12:1 pleaded guilty to count(s) 1 of Complaint                                             AUG 08 2019
                                             ----'----------------+-----------
           D was found guilty to count(s)                                                       CLERK, us ,11;,rmc1 r::ouRr
                 after a plea of not guilty.                                                 BY        "~ · .,. '-' · ,.. ~,!.'?,R~6
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve fneTo1 o 1ngofferrse(sf.····.::.._ '
           Title & Section                   Nature of Offense                                                             Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1
            D The defendant has been found not guilty on count(s)
                                                             -------------------
            •    Count(s)
                              - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

           illiprisoned for a term r,IME SERVED                                          - - - - - - - - - - days
                                                                                     O

            IZI Assessment: $10 WAIVED IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United St!ltes Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, August 8, 2019
                                                                                     Date of Imposition of Sentence


           Received
                        ~o=us~M-------                                                   .ll!V'
                                                                                     HONORABLE F. A. GOSSETT III
                                                                                     UNITED STATES MAGISTRATE JUDGE


          Clerk's Office Copy·                                                                                                     3:19-mj-23163
